Citation Nr: 0109665	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughters


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
May 1946, and from July 1950 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Providence, Rhode 
Island Department of Veterans Affairs (VA) Regional Office 
(RO).  The claim folder has since been transferred to the New 
York, New York RO.  

The above issues were remanded by the Board in April 1997, 
and have since been returned for further appellate review.  

The Board notes that the initial section 1151 claim was 
submitted in January 1993.  The RO issued a denial in June 
1995.  The appellant's representative subsequently issued a 
memorandum.  While the issue listed included only service 
connection for the cause of death, specific arguments in 
favor of the section 1151 claim were put forth.  

This was apparently construed as a notice of disagreement 
(NOD).  The Board agrees.  While the memorandum did not 
specifically state that it disagreed with the RO's denial, 
its contentions in favor of the claim can be reasonably be 
construed as an expression of dissatisfaction with the RO's 
denial of entitlement to DIC pursuant to section 1151.  
38 C.F.R. § 20.201.  

While a Statement of the Case (SOC) was not issued in 
response, a Supplemental Statement of the Case (SSOC) 
containing the pertinent regulations pertaining to the 
appellant's claim were included.  It also contained a summary 
of the pertinent evidence and adjudicative actions.  Finally, 
it contained an explanation as to why entitlement was being 
denied.  Therefore, the SSOC met the requirements of an SOC.  
See 38 C.F.R. § 19.29.  

There is no specific timely substantive appeal on file; 
however, the Board proceeded to address the issue and order 
development in its April 1997 remand, as if the claim had 
been perfected.  The Board is of the opinion that this action 
effectively waived the requirement of filing a timely 
substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  Therefore, this issue is properly before the Board 
at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained pursuant to the 
new duty to assist law.  

2.  The probative evidence of record reasonably sustains that 
the veteran's service-connected nervous disorder with 
associated alcoholism (alcohol abuse) had a significant 
contributory role in, or aided and lent assistance to, his 
death, as stated on the death certificate.






CONCLUSIONS OF LAW

1.  A disability incurred in service contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310, (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C.A § 5107); 38 C.F.R. 
§ 3.312 (2000).  

2.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) is moot and the appeal is 
dismissed.  38 U.S.C.A. §§ 1151, 7104 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A § 5107); 38 C.F.R. § 3.800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's certificate of death establishes that he passed 
away in July 1991.  The immediate cause of death was listed 
as congestive heart failure due to coronary artery disease.  
No autopsy was performed.  

Service medical records do not document a diagnosis of a 
heart disorder.  Chest x-rays were consistently negative.  
Service medical records do document the veteran's nervous 
disorder and his termination from service because of it.  

In January 1962 the veteran was diagnosed with an anxiety 
reaction.  Periods of excessive drinking were noted, 
beginning in 1951.  This diagnosis was continued in an April 
1962 Clinical Board report.  

In May 1962 it was concluded that he was unfit for duty by 
reason of an acute situational maladjustment rather than by 
reason of an anxiety reaction.  

VA medical records dated from December 1979 document the 
veteran's complaints of dizzy spells, backaches, pain in his 
heart, and fatigue.  Blood pressure was 176/120.  The 
assessment was hypertension and chest pain.  Blood pressure 
was 160/100 on follow up and an electrocardiogram (EKG) was 
interpreted as revealing left ventricular hypotrophy.  In 
February 1980 a history of long standing hypertension, 
angina, and alcohol use was noted.  Blood pressure was 
160/105 and the impression was hypertensive cardiovascular 
disease.  

In May 1980 the veteran submitted claims for service 
connection of hypertension, anxiety reaction, depression, 
angina, and alcoholism.  

On VA examination in June 1980 blood pressure was 210/100.  
The veteran reported consuming on average two to three six-
packs of beer per day.  It was noted that he was hospitalized 
in a sanitarium in 1951 for excessive drinking.  He was 
hospitalized in 1969 for habitual excessive drinking and a 
depressive personality.  In April 1974 he was hospitalized at 
the VA Medical Center (VAMC) in Albany for alcoholism, 
hypertension, depression and anxiety, congenital left 
strabismus, chronic bronchitis, and mild chronic prostatitis.  
He reported bouts of chest pain on exertion of the past year.  
A chest x-ray was negative.  The diagnoses were chronic liver 
disease secondary to alcohol abuse, hypertension with 
hypertensive retinopathy, angina, anxiety, and early chronic 
obstructive pulmonary disease (COPD).  The mental status 
diagnosis was chronic alcohol addiction and depressive 
neurosis with situational anxiety.  

In August 1980 the RO granted service connection for a 
depressive neurosis with associated alcoholism (abuse of 
alcohol), and assigned a 30 percent disability rating.  
Service connection for hypertensive heart disease with angina 
was denied.  

VA medical records dated from January 1981 to February 1983 
document the veteran's continued use of cigarettes and 
alcohol, as well as his treatment for high blood pressure and 
mental disorder.  By August 1982 it was noted that he was 
drinking up to three six packs of beer per day.  VA medical 
records dated from January 1982 to October 1982 primarily 
document treatment of the veteran's mental disorder.  

In September 1982 the veteran was evaluated by Dr. PS for 
chest pain, who noted a past medical history of alcohol 
abuse, labile hypertension, heavy smoking, and a four month 
history of angina pectoris.  His family history was negative 
for premature coronary artery disease.  

On examination blood pressure was 150/84.  EKGs were taken 
and a myocardial infarction was ruled out.  The discharge 
diagnoses were unstable angina, hypertension, and alcohol 
abuse.  

In October 1982, Dr. SH wrote that he had been treating the 
veteran since March 1982 primarily for his cardiac condition.  
It was noted that he had an old myocardial infarction, 
disabling angina pectoris, and one episode of ischemia.  

Dr. SH found that the veteran's main risk factors for early 
coronary disease were cigarette smoking, hypertension, and 
stress.  He noted that constant stress "seems to aggravate 
the usual coronary heart disease risk factor."  He also 
noted that the veteran had evidence of severe congestive 
cardiomyopathy, as shown by left ventriculogram.  

VA examination in November 1982 documented diagnoses of 
alcohol dependency and depressive neurosis.  

In January 1983 Dr. PDT noted that he had treated the veteran 
during a hospital admission to Miriam Hospital in September 
1982.  Dr. PDT noted that the veteran had a heavy-smoking 
history and a history of alcohol abuse, labile hypertension, 
and four months of probable angina pectoris.  Cardiac 
catheterization was noted as revealing an elevated left 
ventricular end-diastolic pressure and a moderately depressed 
left ventricular ejection fraction.  There was also found to 
be evidence of multiple-vessel coronary artery disease with 
several significant lesions in the right coronary artery, a 
totally occluded left circumflex coronary artery, and slight 
narrowing of the left anterior descending artery.  

Dr. PDT concluded that the diffusely reduced left ventricular 
contraction was consistent with the diagnosis of alcoholic 
cardiomyopathy.  He noted that this diagnosis was not 
certain, but that it was the most likely diagnosis.  

In February 1983 Dr. SH also found that the veteran had 
markedly elevated left ventricular and diastolic pressure and 
that this was suggestive of diffused dilated congestive 
cardiomyopathy "on the top of his coronary artery disease."  
Given the veteran's history of heavy alcohol consumption, it 
was concluded that the findings were consistent with 
alcoholic cardiomyopathy of a moderate to advanced degree.  

In August 1983 Dr. SH noted a pertinent impression of 
alcoholic hepatitis, old inferior myocardial infarction, 
angina pectoris, and alcoholic cardiomyopathy.  

On examination in April 1984 it was noted that the veteran 
was consuming one six pack of beer per day and that he had 
drunk up to as much as one case of beer in one day.  

In January 1987 the veteran was hospitalized for a left 
internal capsule infarct, COPD, congestive heart failure, 
coronary artery disease, and alcohol abuse.  A past medical 
history of alcohol abuse with multiple admissions for 
detoxification was noted.  Follow-up notes through July 1987 
document treatment of psychiatric symptoms as well as 
continued alcohol abuse.  

In February 1989 the veteran was admitted to Memorial 
Hospital for marked dyspnea.  A history of alcohol abuse was 
noted.  A chest x-ray showed cardiac enlargement with 
congestive heart failure.  A ventriculogram for questionable 
alcoholic cardiomyopathy suggested cardiomyopathy or an 
extensive myocardial infarction.  The interpreting physician 
favored cardiomyopathy.  The pertinent discharge diagnoses 
were dilated cardiomyopathy with congestive heart failure, 
arteriosclerotic heart disease with disabling angina pectoris 
and prior myocardial infarction.  

Records from Memorial Hospital document multiple admissions 
in April 1991, May 1991, and June 1991 for the veteran's 
multiple cardiac problems.  The pertinent discharge diagnoses 
in April 1991 were congestive heart failure, prior myocardial 
infarction and dilated cardiomyopathy, angina pectoris, and 
atrial fibrillation.  In the  May/June 1991 admission they 
were severe congestive heart failure, nonsustained recurrent 
ventricular tachycardia, congestive cardiomyopathy, and 
arteriosclerotic heart disease with prior myocardial 
infarction.  

The pertinent discharge diagnoses in June 1991 were chest 
pain (questionable anxiety attack), congestive heart failure, 
hypertension, chronic atrial fibrillation, and chronic 
ventricular irritability.  

In July 1991 the veteran was admitted to the Providence VAMC 
for multiple cardiac problems.  It was also noted that he had 
severe anxiety and breathing difficulties.  The veteran 
passed away during this admission.  

The final pertinent diagnoses were cardiac arrest, 
arrhythmia/death; congestive heart failure; coronary artery 
disease; and a history of atrial fibrillation.  

In May 1992, Dr. MIS noted the veteran's final admission 
leading to his death.  He noted the veteran's complaints of 
anxiety during admission.  Dr. MIS found that the veteran's 
tenuous cardiorespiratory status "could have easily been 
exacerbated by his known chronic anxiety disorder."  

In September 1993 Dr. SCS issued a VA advisory opinion.  Dr. 
SCS noted that the veteran had multiple medical problems and 
found that the veteran had end stage heart failure because of 
poor left ventricular systolic function with a markedly 
diminished left ventricular ejection fraction, and that he 
died of terminal congestive heart failure in spite of 
appropriate hospital management.  

In October 1998 Dr. MIS concluded that it was medically 
likely that the veteran's anxiety aggravated his 
cardiorespiratory status, but that the degree of increase of 
his cardiorespiratory disability could not be quantified 
without resort to speculation.  

In August 1999 Dr. JF provided a VA advisory opinion.  Dr. JF 
noted the death certificate's notation of congestive heart 
failure secondary to coronary artery disease.  While noting a 
history of coronary artery disease, Dr. JF determined, based 
on his review of the record, that his 

"overwhelming cardiac condition was 
secondary to alcoholic cardiomyopathy.  
The possible combination of these two 
disorders led to a very weak heart muscle 
which was manifest as early as 1982 with 
an ejection fraction of 13% at that time.  

The condition also left him with a 
predilection to cardiac arrhythmias...and 
congestive heart failure which was the 
basis of a series of closely spaced 
hospitalizations prior to his terminal 
admission."  

Dr. JF further noted that the terminal admission documented 
episodes of shortness of breath that were associated with 
anxiety or agitation.  However, Dr. JF concluded that it was 
unclear as to whether the veteran's anxiety exacerbated his 
heart condition.  He further found that if such an 
exacerbation were accepted it should be considered very small 
in light of his longevity in spite of such a severe 
longstanding disease.  He also noted that such an association 
was anything but easy in light of his previous findings 
regarding the more obvious anatomic and physiological 
possibilities.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for arteriosclerosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  


In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, DIC benefits.  
Therefore, any deficiencies in the duty to assist will not 
prejudice the veteran in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Service Connection: Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the evidence of record, the Board 
is of the opinion that the veteran's service connected 
nervous disorder with alcohol abuse contributed substantially 
and materially to the cause of the veteran's death.  

As stated above, the certificate of death lists the cause of 
death as congestive heart failure due to coronary artery 
disease.  

The appellant has contended, in pertinent part, that the 
veteran's anxiety exacerbated his cardiac condition, thereby 
leading to his death.  Dr. MIS's opinion concluding the same 
is weakened by his own acknowledgment that the actual degree 
of aggravation could not be ascertained without resorting to 
speculation.  In addition, Dr. JF specifically found that any 
exacerbation of the heart condition by the anxiety should be 
considered very small.  

However, Dr. JF also specifically concluded that the 
veteran's overwhelming cardiac condition was secondary to 
alcoholic cardiomyopathy, and indicated that this condition 
played a significant role in the veteran's development of 
cardiac arrhythmias and congestive heart failure (for which 
he was hospitalized on multiple occasions), the immediate 
cause of death.  

A logical implication or extension from Dr. JF's and other 
physicians' diagnoses of alcoholic cardiomyopathy is that the 
veteran's alcoholic cardiomyopathy was due to his abuse of 
alcohol, since the cardiomyopathy was characterized as 
alcoholic.  As noted previously, the veteran was service 
connected for anxiety with associated alcoholism (abuse of 
alcohol).  

Thus, while Dr. JF appeared to minimize the contribution of 
the veteran's actual anxiety in the cause of death, his 
findings indicate that his alcohol abuse (via the alcoholic 
cardiomyopathy) contributed substantially and materially to 
the cause of the veteran's death.  

Dr. JF's findings are supported by other medical evidence 
documenting diagnoses of alcoholic cardiomyopathy by Dr. SH 
as well as other physicians dating back to 1982.  

In this regard, the Board notes that Dr. SCS concluded in 
September 1993 that the veteran had end stage heart failure 
because of poor left ventricular systolic function with a 
markedly diminished left ventricular ejection fraction.  At 
least two physicians (Dr. PDT and Dr. SH) concluded that such 
findings were indicative of alcoholic cardiomyopathy.  
Therefore, Dr. SCS appeared to find that the end stage heart 
failure resulted from findings which have been attributed to 
alcoholic cardiomyopathy.  

Therefore, the Board finds that service connection for the 
cause of the veteran's death is warranted because the veteran 
is service connected for a nervous disorder with associated 
alcoholism; the veteran has a documented history of alcoholic 
cardiomyopathy; and because Dr. JF's opinion provides, along 
with other evidence supporting his position, competent 
medical evidence indicating that the veteran's alcoholic 
cardiomyopathy contributed substantially and materially to 
the cause of his death.  38 C.F.R. § 3.312.  

In this regard, the Board notes that the Federal Circuit held 
that 38 U.S.C.A. § 1110 does not preclude a compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of a veteran's service-connected disability 
(which in this case is a nervous disorder).  

In doing so, it overruled the Court's holding in Barela v. 
West, 11 Vet. App. 280 (1998) insofar as it interpreted 
§ 1110 to prohibit compensation for a disability in any way 
related to alcohol or drug abuse.  Allen v. Principi, No. 99-
7199 (Fed. Cir. February 2, 2001).  

The Federal Circuit held that 38 U.S.C.A. § 1110 precludes 
compensation only for primary alcohol abuse (i.e., an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess) disabilities and for secondary 
disabilities (such as cirrhosis) that result from primary 
alcohol abuse.  Allen, supra.  

Accordingly, the Board concludes that a disability incurred 
in service contributed substantially or materially to cause 
the veteran's death.  Gilbert, supra.  

The appellant has been awarded the benefits she seeks, namely 
DIC benefits.  Therefore, the Board finds that it is 
unnecessary to address the merits of the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 since a 
full grant of the benefits under 38 U.S.C.A. § 1310 has been 
awarded.

Consequently, the Board concludes that the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991& Supp. 2000) is moot and the appeal as to this claim is 
dismissed.  38 U.S.C.A. § 1151, VCAA of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.800.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

The appeal as to the claim of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is 
dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

